Title: From George Washington to Brigadier General William Maxwell, 8 August 1778
From: Washington, George
To: Maxwell, William


          
            Sir,
            Hd Qrs [White Plains] 8th Augst 1778
          
          I am uncertain whether you may not already have a party somewhere in Monmouth County
            but however this may be, it is my wish you should without delay have one of 50 Men
            stationd under a very vigilant and intelligent Officer, at some place in that County
            most convenient for commanding a view of the Hook & its environs; in order to
            watch the motions of the Enemy’s Fleet and to advise me from time to time of every thing
            that passes. of all Vessels that arrive to them, or go out from them. Lt Colo. Brearly,
            Ray or Major Howel would either of them be very proper for this business. I would wish
            the officer who is to have the charge of the party to go instantly on & his
            party to follow as soon as possible. If you have any Militia Horse it would be
            desireable to send a few with him, & to remain with the party.
          For conveying any important intelligence with dispatch, I inclose you a letter to Mr
            Caldwell directing him to station expresses at proper  distances
            between the party you send and Elizabeth Town;
            & I shall expect whenever it comes to you, you will not lose a moment in
            forwarding it to me, by a trusty hand, on whose activity & care you can depend;
            and when there is any thing particularly interesting you will send duplicates for fear
            of accidents. as the obtaining good & certain intelligence is a matter of great
            importance to us, I must intreat you to continue you[r] other exertions for procuring
            such as may be depended on—I am &c.
          
            G. W——n
          
          
            P.s. I just now rec’d your favor of yesterday & the intelligence it
              contains respecting the Fleet seems so certain that it cannot well admit of a
                doubt—Yet should it be otherwise, I must request
              you to give me the very earliest information of it. The importance of such a
              circumstance you must be fully sensible of, & therefore I make no doubt you
              will upon similar occasions have the fullest proof before you hand it to me as fact—I
              have transmitted a Copy of that part of your letter which Count D’Estaign is so
              materially interested in, to him. You will be pleased
              to Seal the inclosed before you forward it.
            Copy
            G. W——n
          
        